Title: From John Adams to Increase Sumner, 20 August 1798
From: Adams, John
To: Sumner, Increase



Dear Sir
Quincy Aug. 20. 1798

I have received the letter your Excellency did me the honor to write me, dated the 18 by mistake I presume as I am told it was written this morning. I have read all the Papers and return them. I think it will be advisable that your Excellency should communicate them to the Attorney General, of the State and the District Attorney Mr. Davis at Boston, that both those Gentlemen may write to the Attornies who act for the State, and the District in Maine,—An Investigation ought to be Sett on foot but I am not allarmed as such information haveing received much of it in other Places which has not amounted to any thing serious in the end.—Mrs Adams joins me in respects to your Excellency & Lady—She has not been out of her chamber since she first entered it after our arrival, and is still very weak—with great regard I have the honor / to be your Excellencys most / humble Servant

John Adams